DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 03/19/2021 and 04/07/2021 are acknowledged and entered.

Claims 1-60 were pending.  In the amendment as filed on 03/19/2021, applicants have amended claims 1, 3-7, 10-17, 19, 21-23, 25, 26, and 28-30; and cancelled claims 8, 9, and 31-60.  In the amendment as filed 04/07/2021, applicants have added claims 61-71.  Therefore, claims 1-7, 10-30, and 61-71 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/564,864 that was filed on 09/09/2019.  16/564,864 is a CON of 15/789,528 filed on 10/20/2017.  15/789,528 is a 371 of PCT/US2016/028265 filed on 04/19/2016.  PCT/US2016/028265 claims priority to provisional application 62/150,624 that was filed on 04/21/2015.  Therefore, this application has an effective filing date of 04/21/2015 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 03/19/2021, 09/29/2021, and 04/04/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 forms.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 61-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 17 is indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Here, the term ‘menthol’ is a definite expression, and as a result, the addition of the term ‘independently’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Accordingly, claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 61, and all claims depending therefrom, are indefinite for recites the limitation of “a second portion” because one of ordinary skill in the art cannot reasonable determine the metes and bounds.  Claim 61 has three primary claim elements:
1) a dosage form;
2) an active pharmaceutical agent; and
3) an excipient.
However, it is not clear how this limitation would limit the structural feature(s) of the instant claimed product as a whole and/or any one of the primary claim elements.  Further, claim 61 does not recite a ‘first portion’.  Therefore, the structural features of the instant claimed product is vague and indefinite; and claim 61 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 61-68, 70, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryson et al. (US 8,414,922 B2).
For claims 61-68, 70, and 71, Bryson et al. claim a pharmaceutical composition in unit dosage form formulated for sublingual administration, wherein said unit dosage form is a film comprising: (A) a first layer comprising: (i) from 10 to 75% (w/w) apomorphine hydrochloride (refers to instant claimed ‘an acid addition salt of apomorphine’ of claim 61); (ii) from 0.5 to 10% (w/w) a low molecular weight polymer having a weight average molecular weight of from 5 KDa to 50 KDa (refers to instant claims 65-67 and 70) selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (refers to instant claim 68); and (iii) from 4 to 35% (w/w) a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (refers to instant claim 70), and (B) a second layer (refers to instant claimed ‘a second portion’ of claim 61) comprising: (iv) from 6 to 65% (w/w) a pH neutralizing agent (refers to instant claimed ‘a pH neutralizing agent’ of claim 61) that is an organic base having a pKa of 5±2, and (v) from 15 to 50% (w/w) of a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa (refers to instant claimed ‘20% (w/w) or more of a pharmaceutically acceptable high molecular weight polymer having a weight average molecular weight of 60 kDa or greater’ of claim 61) selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (refers to instant claims 64 and 71), wherein said first layer comprises from 2 to 60 mg of apomorphine hydrochloride, wherein, following sublingual administration to subjects, said unit dosage form produces an average circulating concentration of 3 to 6 ng/mL within a period of from 7 to 20 minutes, and wherein said unit dosage form when placed in 1 mL of unbuffered water at pH 7 results in a solution having a pH of between 4.5 and 6.5 (Claim 1).  Bryson et al. claim that the high molecular weight polymer have a weight average molecular weight of from 60 KDa to 1,000 KDa (refers to instant claim 63) (Claims 13 and 15).
While Bryson et al. do not explicitly disclose that the “film comprises from 20% (w/w) to 40% (w/w) of said pharmaceutically acceptable high molecular weight polymer” as recited by instant claim 62, Bryson et al. do claim that (a) from 4 to 35% (w/w) a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa and (b) from 15 to 50% (w/w) of a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa (Claim 1).  Further, Bryson et al. disclose the method of making a second layer film comprising the step of forming a second viscous solution by mixing an aqueous solution including a volatile organic solvent with (a) from 15 to 50% (w/w) (e.g., 15±5%, 20±5%, 25±5%, 30±5%, 35±5%, 40±5%, 45±5%, or 50±5% (w/w)) of a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa ( e.g., 60 KDa to 500 KDa, 60 KDa to 1,000 KDa, 80 KDa to 120 KDa, 100 KDa to 300 KDa, 220 KDa to 500 KDa, or 400 KDa to 800 KDa) selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (see col. 14, line 62 thru col. 15, line 5).  These ranges for the ‘high molecular weight polymer’ of Bryson et al. are of ‘sufficient specificity’ that it anticipates the instant claimed range as recited by instant claim 62.  As recognized by MPEP § 2131.03(II):
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777. In Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424. Patentee described claimed temperature range as "critical" to enable the process to operate effectively, and showed that one of ordinary skill would have expected the synthesis process to operate differently outside the claimed range.
  
Therefore, the composition of Bryson et al. do anticipate the instant claimed invention.

Claims 61-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bryson et al. (US 9,283,219 B2; Effective filing date of 05/09/2011).
The applied reference has common inventors (i.e. Anthony John Giovinazzo, Scott David Barnhart, and Michael Clinton Koons) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claims 61-68, Bryson et al. claim a pharmaceutical composition in unit dosage form formulated for sublingual administration, wherein said unit dosage form is a film comprising a first portion comprising apomorphine hydrochloride (refers to instant claimed ‘an acid addition salt of apomorphine’ of claim 61) and a second portion (refers to instant claimed ‘a second portion’ of claim 61) comprising from 10±2 to 50±5% (w/w) of a pH neutralizing agent (refers to instant claimed ‘a pH neutralizing agent’ of claim 61) that is an organic base having a pKa of 5±2, wherein said unit dosage form comprises from 2 to 60 mg of apomorphine hydrochloride (Claim 1).  The unit dosage form further comprises a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (refers to instant claim 64) (Claim 2).  Bryson et al. also disclose a pharmaceutical composition in unit dosage form formulated for sublingual administration, wherein the unit dosage form is a film including: (i) from 10 to 75% (w/w) (e.g., 30 to 75%, 10±5%, 15±5%, 20±5%, 25±5%, 30±5%, 35±5%, 40±5%, 45±5%, 50±5%, 55±5%, 60±5%, 65±5%, 70±5%, or 75±5% (w/w)) apomorphine, an apomorphine prodrug, or an acid addition salt thereof; (ii) from 0.5 to 16% (w/w) (e.g., 0.5 to 10%, 0.5±0.l %, 1±0.5%, 2±0.75%, 3±1 %, 5±1 %, 6±2%, 7±3%, 8±3%, 9±3%, 12±3%, or 16±3% (w/w)) of a low molecular weight polymer having a weight average molecular weight of from 5 KDa to 50 KDa (e.g., 5±3, 8±3, 10±3, 15±5, 18±5, 22±6, 28±6, 34±8, 44±8, or 50±10 KDa) selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (refers to instant claims 65-68); and (iii) from 4 to 35% (w/w) (e.g., 4 to 20%, 4±2%, 5±2.5%, 7.5±3%, 10±3.5%, 14±5%, 18±5%, 20±6%, 25±6%, 30±6%, or 35±6% (w/w)) of a high molecular weight polymer having a weight average molecular weight of greater than 60 KDa (e.g., 60 KDa to 500 KDa, 60 KDa to 1,000 KDa, 80 KDa to 120 KDa, 100 KDa to 300 KDa, 220 KDa to 500 KDa, or 400 KDa to 800 KDa) selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, and methyl cellulose (refers to instant claimed ‘20% (w/w) or more of a pharmaceutically acceptable high molecular weight polymer having a weight average molecular weight of 60 kDa or greater’ of claim 61; and instant claims 62 and 63) (see col. 6, line 56 thru col. 7, line 12).
Therefore, the composition of Bryson et al. do anticipate the instant claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and 28-48 of U.S. Patent No. 10,959,943 B2 (referred hereinafter as Barnhart et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-7 and 10-30 and the method of claims 7, 8, and 28-48 of Barnhart et al. have similar method steps and uses a composition with similar structural features.

17/179,053
US 10,959,943 B2
1. A method of treating an “off” episode in a subject having Parkinson’s disease, said method comprising: (a) administering an effective amount of an antiemetic; (b) providing a film having a first portion comprising an acid addition salt of apomorphine and a second portion comprising a pH neutralizing agent; (c) determining an effective dose of said film by uptitration of said subject; and (d) sublingually administering said effective dose of said film to said subject.
7. A method of treating an “off” episode in a subject having Parkinson’s disease, said method comprising: (a) providing a film having a first portion comprising an acid addition salt of apomorphine and a second portion comprising a pH neutralizing agent; and (b) determining an effective dose of said film by uptitration of said subject; and (c) sublingually administering said effective dose of said film to said subject, wherein said effective dose of said film comprises an acid addition salt of apomorphine in an amount sufficient to produce, on average, following administration to subjects: (i) an apomorphine plasma concentration of at least 2.64 ng/mL within 30 minutes, and (ii) an apomorphine Cmax of less than 10 ng/mL; and wherein an effective amount of an antiemetic is administered to said subject prior to administering said film.
10. The method of claim 1, wherein said antiemetic is administered prior
to administering said film.

11. The method of claim 10, wherein an effective amount of said antiemetic is administered to said subject for at least 2 days prior to administering said film.
8. The method of claim 7, wherein an effective amount of said antiemetic is administered to said subject for at least 2 days prior to administering said film.
4. The method of claim 1, wherein said film comprises 12.5 ± 2.5 mg of an acid addition salt of apomorphine.
28. The method of claim 7, wherein said film comprises 12.5±2.5 mg of an acid addition salt of apomorphine.
5. The method of claim 1, wherein said film comprises 17.5 ± 2.5 mg of
an acid addition salt of apomorphine.
29. The method of claim 7, wherein said film comprises 17.5±2.5 mg of an acid addition salt of apomorphine.
6. The method of claim 1, wherein said film comprises 25.0 ± 5.0 mg of
an acid addition salt of apomorphine.
30. The method of claim 7, wherein said film comprises 25.0±5.0 mg of an acid addition salt of apomorphine.
7. The method of claim 1, wherein said film comprises 35 ± 10.0 mg of
an acid addition salt of apomorphine.
31. The method of claim 7, wherein said film comprises 35±10.0 mg of an acid addition salt of apomorphine.
12. The method of claim 1, wherein said film has a toughness greater than or equal to 100 g x mm.
32. The method of claim 7, wherein said film has a toughness greater than or equal to 100 g x mm.
13. The method of claim 1, wherein said second portion comprises a permeation enhancer.
33. The method of claim 7, wherein said second portion comprises a permeation enhancer.
14. The method of claim 1, wherein said film comprises less than 10% (w/w) of a permeation enhancer.
34. The method of claim 7, wherein said film comprises less than 10% (w/w) of a permeation enhancer.
15. The method of claim 1, wherein said first portion comprises a permeation enhancer.
35. The method of claim 7, wherein said first portion comprises a permeation enhancer.
16. The method of claim 13, wherein said first portion is free of a permeation enhancer.
36. The method of claim 33, wherein said first portion is free of a permeation enhancer.
17. The method of claim 16, wherein each said permeation enhancer is independently menthol, an ionic surfactant, a nonionic surfactant, a polysorbate, a tocopherol derivative, a
poloxamer, a monoglyceride, a diglyceride, a fatty acid, or a fatty alcohol, or a combination thereof.
37. The method of claim 33, wherein said permeation enhancer is menthol, an ionic surfactant, a nonionic surfactant, a polysorbate, a tocopherol derivative, a poloxamer, a monoglyceride, a diglyceride, a fatty acid, or a fatty alcohol, or a combination thereof.
18. The method of claim 17, wherein said permeation enhancer is a mixture of menthol and glycerol monostearate.
38. The method of claim 37, wherein said permeation enhancer is a mixture of menthol and glycerol monostearate.
19. The method of claim 1, wherein said film comprises 20% (w/w) or more of a pharmaceutically acceptable high molecular weight polymer having a weight average molecular weight of 60 kDa or greater.
39. The method of claim 7, wherein said film comprises 20% (w/w) or more of a pharmaceutically acceptable high molecular weight polymer having a weight average molecular weight of 60 kDa or greater.
20. The method of claim 19, wherein said film comprises from 20% (w/w) to 40% (w/w) of said pharmaceutically acceptable high molecular weight polymer.
40. The method of claim 39, wherein said film comprises from 20% (w/w) to 40% (w/w) of said pharmaceutically acceptable high molecular weight polymer.
21. The method of claim 19, wherein said pharmaceutically acceptable
high molecular weight polymer has a weight average molecular weight from 60 kDa to 1,000 kDa.
41. The method of claim 39, wherein said pharmaceutically acceptable high molecular weight polymer has a weight average molecular weight from 60 kDa to 1,000 kDa.
22. The method of claim 19, wherein said pharmaceutically acceptable high molecular weight polymer is carboxymethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, or methyl cellulose, or a combination thereof.
42. The method of claim 39, wherein said pharmaceutically acceptable high molecular weight polymer is carboxymethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, or methyl cellulose, or a combination thereof.
23. The method of claim 1, wherein said film comprises 20% (w/w) or more of a pharmaceutically acceptable high molecular weight polymer having a weight average molecular weight of 60 kDa or greater.
43. The method of claim 7, wherein said film comprises 5% (w/w) or less of a pharmaceutically acceptable low molecular weight polymer having a weight average molecular weight of less than 60 kDa.
24. The method of claim 23, wherein said film comprises from 0.01 % (w/w) to 5%(w/w) of said pharmaceutically acceptable low molecular weight polymer.
44. The method of claim 43, wherein said film comprises from 0.01% (w/w) to 5% (w/w) of said pharmaceutically acceptable low molecular weight polymer.
25. The method of claim 23, wherein said pharmaceutically acceptable
low molecular weight polymer has a weight average molecular weight of from 5 kDa to 50 kDa.
45. The method of claim 43, wherein said pharmaceutically acceptable low molecular weight polymer has a weight average molecular weight of from 5 kDa to 50 kDa.
26. The method of claim 23, wherein said pharmaceutically acceptable
low molecular weight polymer is carboxymethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl
cellulose, hydroxyethyl cellulose, or methyl cellulose, or a combination thereof.
46. The method of claim 43, wherein said pharmaceutically acceptable low molecular weight polymer is carboxymethylcellulose, hydroxypropyl cellulose, hydroxypropyl
methyl cellulose, hydroxyethyl cellulose, or methyl cellulose, or a combination thereof.
27. The method of claim 26, wherein said pharmaceutically acceptable low molecular weight polymer is hydroxypropyl cellulose.
47. The method of claim 46, wherein said pharmaceutically acceptable low molecular weight polymer is hydroxypropyl cellulose.
28. The method of claim 1, wherein said second portion is free of a pharmaceutically acceptable low molecular weight polymer.
48. The method of claim 40, wherein said second portion is free of a pharmaceutically acceptable low molecular weight polymer.


While Barnhart et al. do not explicitly claim the limitations as recited by instant claims 2, 3, 29, and 30, these limitations are functional limitation of the treatment methodology using the claimed composition as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Barnhart et al.  As recognized by MPEP § 2131.03(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,959,943 B2.

Allowable Subject Matter
Claim 69 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020